DETAILED ACTION
PART III REASONS FOR ALLOWANCE
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. This office action is in response to the response filed on 09/03/21. The prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 1-6 and 8-15 are being allowed over the prior art of record. Argument(s) on pages 6 and 7 of the response filed on 09/03/21 are found to be persuasive, therefore the 112 rejection recited in the previous office action is withdrawn.  Prosecution on the merits is closed in this application. 

                                                   
2.          The following is an examiner's statement of reasons for allowance: 
     The prior art of record teaches of ways of locking and unlocking a consumable tray. 
However the prior art of record does not teach or suggest within a single reference or in a 
combination an imaging device (method or computer program)  having a consumable that has less 
than a threshold amount of printing material and is correspondingly considered empty, the 
consumable has more than the threshold amount of printing material and is correspondingly 
considered non- empty, but has been previously unlocked less than a threshold number of times, the 
consumable has more than the threshold amount of printing material and is correspondingly 
considered non-empty, and is restricted for unlocking for a specified duration of time before being 
automatically relocked, as recited by the amended independent claims. 
    
   Any comments considered necessary by Applicant must be submitted no later than 
the payment of the Issue Fee, and to avoid processing delays, should preferably accompany the Issue Fee. such submissions should be clearly labeled "comments on 

statement of Reasons for Allowance".   

3.   Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-

7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM. The fax phone number for this group is (571) 273-8300.
      

 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490 The fax 

phone number for the organization where this application or proceeding is assigned is 



    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.


/Gabriel I Garcia/
Primary Examiner, Art Unit 2676
Gabriel I. Garcia
Primary Examiner
September 11, 2021